Title: To James Madison from Meriwether Jones, 10 July 1801
From: Jones, Meriwether
To: Madison, James


Dear sir
Richmond July 10th. 1801
I have taken the liberty to request your aid in procuring an appointment for one of my particular friends. As he differs from me in political sentiment, I should not make the request; but I know that his influence will not be increased by the appointment.
Doctor John K Read of Norfolk, has laid himself out in the Drug line, for supplying every species of medicine chest &c., either for the Marine or the Army. He has been uniformly employed to furnish the Navy and Hospital department in Norfolk; and the surgeons, as well as the commanders of Ships of War, have been pleased, and approved highly of the chests furnished: upon this point, reference may be had to Commodore Truxton & others. If the appointment should be given him, I pledge my honor that he will furnish Medicine &c, on as good terms as they can be had in the United States; and that they are genuine and fresh.
He was formerly employed as Surgeon of the Fort at Norfolk; but he was succeeded by a Gentleman permanently appointed by the Government.
I have nothing to communicate that would be of service to you. The people are very well pleased with the progress of the administration, and I am assured that it will be infinitely more popular than Washingtons. Some few complaints exist at the continuance of certain characters in office, but I believe they will be satisfied with the remedy that the Executive may think proper to apply.
I was pleased to hear from Mr. Monroe that your health increased; mine has been considerably impaired by an obstinate complaint in my Bowels. I am Dr sir with great respect and friendship
M W Jones
I had forgot to mention, that I know you have nothing to do with the department from which the appointment I request will be made. My object in writing to you is simply to procure your assistance, & because I am not acquainted with the Secretary of the Navy.
 

   
   RC (ViU: Jefferson Papers). In the lower margin of the second page Jefferson wrote in pencil: “There is not a man in the US. who deserves countenance less than Dr. Reade; he is now under prosecution by order of the legislature of Virginia. Th: J.” (see n. 1).



   
   Dr. John K. Read (or Reade), a native Philadelphian, was inspector of quarantine or port physician in Norfolk and John Adams’s appointee as naval surgeon there. As an alderman of the borough, Read in 1799 surrendered to the British consul a seaman whom Capt. Thomas Truxtun had turned over to Norfolk civil authorities as a suspected British deserter. The sailor was tried before a British naval court in Jamaica and hanged. In the spring of 1800 Read’s part in the affair came to light. Governor Monroe then directed Attorney General Philip Norborne Nicholas to ascertain any wrongdoing and requested George Hay to conduct an independent investigation of the episode. Hay confirmed Nicholas’s finding that Read “in his official character, exercised powers not given to him by law, and … is guilty of a misurer [sic] of his office.” Monroe began quo warranto proceedings in the district court at Norfolk to remove Read from his post and sought legislation to prevent recurrence of such an incident. Monroe wrote to Adams in February 1801 that the assembly found the matter as it related to the British consul “exclusively cognizable by the General Government.” Read was again alderman from mid-1800 until he resigned in June 1802 (Lower Norfolk County Virginia Antiquary, 2 [1897]: 28–30; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:58, 368; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:309; Journal of the Senate of the Commonwealth of Virginia … [Richmond, (1801)], Dec. 1800, pp. 9–10, 13–25; Nicholas to Monroe, Apr. 1800, ibid., p. 16; Monroe to Adams, and enclosures, 9 Feb. 1801 [DNA: RG 59, ML]).


